Citation Nr: 0017078	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-04 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fragment wounds, Muscle Group XI, right distal leg, currently 
evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for residuals of 
fragment wounds, Muscle Group I right shoulder, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967.

This appeal arises from a decision by the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).     


REMAND

The veteran seeks an increased rating for residuals of 
fragment wounds of the right distal leg and the right 
shoulder.  Where a disability has already been service 
connected and there is a claim for an increased rating, a 
mere allegation that the disability has become more severe is 
sufficient to establish a well-grounded claim.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is well grounded. 38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.102 (1999).

A review of the service medical records reflects that the 
veteran sustained an open fracture of the right distal fibula 
at the time of the injury.  Over three months after the 
incident, there continued to be persistent drainage from the 
fracture, and a sequestrectomy was performed.  Three months 
later (6 months after the incident), he was returned to 
limited duty.  The RO's attention is directed to 38 C.F.R. 
§ 4.56.

A November 1997 VA orthopedic examination report indicates 
that X-rays were taken of the right shoulder and ankle but 
the examiner was not able to access them and the reports were 
not associated with the claims file.  The November 1997 VA 
orthopedic examination report states that the veteran had had 
a long-standing need for compression stockings since his 
shrapnel injury.  A January 1999 VA physical therapy 
treatment note also attributed the veteran's venous 
insufficiency of the right ankle to his shell fragment 
wounds, however, the file does not contain a medical opinion 
that explains the relationship between the venous 
insufficiency and the veteran's service-connected lower 
extremity disability.  The most recent VA or private 
treatment notes are dated in October 1998.

VA physicians have identified scars of both the right 
shoulder and right lower extremity.  The United States Court 
of Appeals for Veterans Claims (Court) in Esteban v. Brown, 6 
Vet. App. 259, 261, 262 (1994) held that scars can be rated 
separately from injuries to the body because symptomatology 
relating to scars and to bodily injuries may not be 
overlapping or duplicative, and does not involve a matter of 
pyramiding.  The RO has not considered the application of 
Esteban to the service-connected disabilities at issue.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining adequate VA 
examinations.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

For the above reasons the case is REMANDED for the following:

1.  The RO should obtain copies of all 
private and VA treatment records 
pertaining to the veteran's service-
connected residuals of fragment wounds to 
the right shoulder and right lower 
extremity and his venous insufficiency of 
the right lower extremity not already 
part of the claims file from October 1998 
to present.

2.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
evaluating the disability resulting from 
the open fracture of the right distal 
fibula with damage to Muscle Group XI, 
right distal leg and to Muscle Group I, 
the right shoulder.  All indicated tests 
and studies should be performed, to 
include range of motion and X-ray 
studies.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  The examiner 
is asked to identify and describe any 
current symptomatology associated with 
the service-connected disabilities, 
including loss of muscle tissue or muscle 
atrophy, as well as loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination 
and uncertainty of movement.  If there is 
no evidence of any of the above factors 
on examination, the examiner should so 
state.  In addition, the examiner is 
specifically asked to determine the 
relationship, if any between the 
veteran's right lower extremity 
disability and his venous insufficiency 
of the right lower extremity.  If other 
examinations are necessary before such a 
determination may be made they should be 
performed.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

3.  After the above and any other 
indicated development the RO should 
readjudicate the issues of increased 
ratings for residuals of fragment wounds 
to Muscle Group XI, right distal leg and 
Muscle Group I, right shoulder, including 
the questions of separate ratings under 
Esteban.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




